DETAILED ACTION
This communication responsive to the Application No. 17/577,211 filed on January 17,
2022. Claims 1-16 are pending and are directed towards SYSTEM AND METHOD FOR ANONYMOUS PROVIDER TO RECEIVER COMMUNICATION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim 1-16 of this application is patentably indistinct from claim 1-16 of Patent No. 11,228,567 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The table below shows that the independent claims of the instant application and Patent No. 11,228,567 are identical. All other dependent claims are identical as well. 

Instant Application: 17/577,211
Patent No. 11,228,567
Claim 1: One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors of a communication system that when executed by the one or more processors cause the communication system to establish communication from a receiver to an anonymous donor by: 
receiving at least one communication and an identifier from a receiver system, the receiver system being associated with the receiver who received an accommodation from a third party that was donated to the third party from the donor, the third party associated with at least one intermediary system different from both the receiver system and the communication system, the donor having an identity and contact information that is unknown by the receiver and the receiver system and that is known to the third-party and the at least one intermediary system, the identifier configured to provide identifying characteristics of the accommodation from the donor, is individualized to the accommodation from the donor, and is operable to provide, at least in part, identifying characteristics of the at least one intermediary system, the identifier not providing direct contact information of the donor; 
analyzing the identifier to determine the at least one intermediary system related to the accommodation, the intermediary system having the contact information of the donor; 
receiving the contact information of the donor from the intermediary system; wherein the contact information of the donor is not disclosed to the receiver, whereby an identity of the door, and contact information of the donor remains confidential to the receiver; and 
transmitting the at least one communication to the donor of the accommodation using the contact information from the intermediary system.
Claim 1: One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors of a communication system that when executed by the one or more processors cause the communication system to establish communication from a receiver to an anonymous donor by: 
receiving at least one communication and an identifier from a receiver system, the receiver system being associated with the receiver who received an accommodation from a third party that was donated to the third party from the donor, the third party associated with at least one intermediary system different from both the receiver system and the communication system, the donor having an identity and contact information that is unknown by the receiver and the receiver system and that is known to the third-party and the at least one intermediary system, the identifier configured to provide identifying characteristics of the accommodation from the donor, is individualized to the accommodation from the donor, and is operable to provide, at least in part, identifying characteristics of the at least one intermediary system, the identifier not providing direct contact information of the donor; 
analyzing the identifier to determine the at least one intermediary system related to the accommodation, the intermediary system having the contact information of the donor; 
receiving the contact information of the donor from the intermediary system, wherein the contact information of the donor is not disclosed to the receiver, whereby an identity of the donor, and contact information of the donor remains confidential to the receiver; and 
transmitting the at least one communication to the donor of the accommodation using the contact information from the intermediary system.
Claim 9: An automated method performed by a communication system having at least one processor running computer executable instructions stored on at least one non- transitory computer readable medium, comprising: 
receive at least one communication intended for a donor of a donated accommodation, wherein the donor donated the donated accommodation to a third party associated with an intermediary system, and an identifier of the donated accommodation from a receiver of the donated accommodation, the receiver having received the donated accommodation from the third party, the identifier providing, at least in part, identifying characteristics of the intermediary system and being individualized to the donated accommodation, the identifier not providing direct contact information of the donor; 
analyze the identifier to determine the intermediary system having the contact information for the donor;
receive the contact information of the donor; and,
transmit the at least one communication to the donor using the contact information received; 
wherein the contact information of the donor is not disclosed to the receiver, whereby an identity of the donor, and contact information of the donor remains confidential to the receiver, and wherein the intermediary system is different from both the receiver system and the communication system.
Claim 10: An automated method performed by a communication system having at least one processor running computer executable instructions stored on at least one non-transitory computer readable medium, comprising: 
receive at least one communication intended for a donor of a donated accommodation, wherein the donor donated the donated accommodation to a third party associated with an intermediary system, and an identifier of the donated accommodation from a receiver of the donated accommodation, the receiver having received the donated accommodation from the third party, the identifier providing, at least in part, identifying characteristics of the intermediary system and being individualized to the donated accommodation, the identifier not providing direct contact information of the donor; 
analyze the identifier to determine the intermediary system having the contact information for the donor;
 receive the contact information of the donor; and,
transmit the at least one communication to the donor using the contact information received; 
wherein the contact information of the donor is not disclosed to the receiver, whereby an identity of the donor, and contact information of the donor remains confidential to the receiver, and wherein the intermediary system is different from both the receiver system and the communication system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492